FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ALBINA ENGINE & MACHINE;             
FIREMAN’S FUND INSURANCE CO.,
                      Petitioners,
                v.
DIRECTOR, OFFICE OF WORKERS’              No. 09-70592
COMPENSATION PROGRAMS; BENEFITS
REVIEW BOARD; KAREN                     BRB No. 08-0403
MCALLISTER, Widow of James R.               OPINION
McAllister; LOCKHEED SHIPBUILDING
and WAUSAU INSURANCE COMPANY;
WILLAMETTE IRON & STEEL CO.;
SAIF CORPORATION,
                     Respondents.
                                     
        On Petition for Review of an Order of the
                  Benefits Review Board

                  Argued and Submitted
            October 7, 2010—Portland, Oregon

                 Filed December 10, 2010

     Before: A. Wallace Tashima, Richard A. Paez, and
             Richard R. Clifton, Circuit Judges.

                Opinion by Judge Tashima




                          19855
19858      ALBINA ENGINE & MACHINE v. OWCP




                      COUNSEL

Dennis R. VavRosky, VavRosky MacColl, Portland, Oregon,
for the petitioners.
             ALBINA ENGINE & MACHINE v. OWCP             19859
Russell A. Metz, Metz & Associates, Seattle, Washington, for
respondents Lockheed and Wausau Insurance Co.

Norman Cole, Sather, Byerly & Holloway, Portland, Oregon,
for respondent Willamette Iron & Steel Co.

Barry H. Joyner, U.S. Department of Labor, Office of the
Solicitor, Washington, D.C., for the Director.


                         OPINION

TASHIMA, Circuit Judge:

   Albina Engine & Machine (“Albina”) petitions for review
of a decision of the Benefits Review Board (the “Board”)
upholding the Administrative Law Judge’s (“ALJ”) ruling
that Albina is liable for payment of death benefits to Karen
McAllister (“Claimant”) under the Longshore and Harbor
Workers’ Compensation Act (the “LHWCA”), 33 U.S.C.
§ 901 et seq. Claimant is the widow of James McAllister
(“Decedent”), who died of mesothelioma as a result of expo-
sure to asbestos during his work as a carpenter for three ship-
yard employers, one of which was Albina. Albina argues that
the Board misconstrued existing law on the burden of proof
in LHWCA proceedings against multiple employers, misap-
plied the “last employer” rule, and upheld the ALJ’s decision
that was not supported by substantial evidence. Albina further
contends that liability for payment of benefits should have
been assigned instead to Lockheed Shipbuilding
(“Lockheed”), another of Decedent’s former employers. We
have jurisdiction under 33 U.S.C. § 921(c) and grant the peti-
tion for review, concluding that Lockheed is liable for the
payment of benefits.

I.   BACKGROUND

   In 1956, Decedent worked as a shipyard carpenter in the
vicinity of Portland, Oregon, first for Willamette Iron & Steel
19860         ALBINA ENGINE & MACHINE v. OWCP
Co. (“WISCO”) and then for Albina. In 1957, Decedent
moved to Seattle and worked in a similar capacity at a pre-
decessor company to Lockheed. Decedent ceased maritime
employment in 1960. He died in 2002 of mesothelioma.
Claimant, his widow, filed a claim for death benefits pursuant
to § 9 of the LHWCA, 33 U.S.C. § 909, against Lockheed,
Albina, and WISCO.

   All parties stipulated that Decedent’s injuries occurred
while he was employed at a maritime situs, that his death was
due to mesothelioma caused by exposure to asbestos, and that
the examining pathologist would, if called to testify, state that
any level of exposure to asbestos can cause mesothelioma.
The principal remaining issue to be decided by the ALJ at
trial was the question of which employer — Lockheed, Albina
or WISCO — should be liable for the payment of benefits. A
trial was held before ALJ Paul Mapes (“ALJ Mapes”) in Feb-
ruary 2004, and in July 2004, ALJ Mapes issued a decision
finding Lockheed liable. The Board reversed and remanded in
an opinion issued on August 19, 2005 (“McAllister I”). On
remand, ALJ Mapes again found Lockheed liable. The Board
again reversed and remanded in an opinion issued on April
26, 2007 (“McAllister II”). On the second remand, the case
was heard by ALJ Steven B. Berlin (“ALJ Berlin”), who
found Albina liable for the payment of benefits. The Board
affirmed in a decision issued on December 30, 2008
(“McAllister III”).

  The three opinions of the Board contain the following state-
ments of the law with respect to how liability should be
assigned in an LHWCA case involving multiple employers:

    •   The so-called “Section 20(a) presumption” set
        forth in 33 U.S.C. § 920(a) is invoked only “on
        behalf of a claimant,” and not “against a particu-
        lar employer.” McAllister I at 4.

    •   Once the § 20(a) presumption is invoked, the
        ALJ must then “weigh relevant evidence” with
             ALBINA ENGINE & MACHINE v. OWCP             19861
        respect to all potentially responsible employers to
        determine which is liable for payment of benefits.
        McAllister II at 7.

    •   The “last employer rule,” adopted by this court in
        Cordero v. Triple A Mach. Shop, 580 F.2d 1331
        (9th Cir. 1978), which assigns liability for pay-
        ment of benefits to the injured employee’s last
        covered employer, does not mean that the last
        employer bears any special burden of proof.
        Instead, once a claim has been established as
        compensable, each potentially liable employer
        bears the same burden of proving, by a prepon-
        derance of the evidence, either that the claimant
        was not exposed to injurious stimuli at that
        employer in sufficient quantities to cause his dis-
        ease, or that the claimant was exposed to injuri-
        ous stimuli while working for a subsequent
        covered employer. The ALJ should consider the
        evidence with respect to all employers simulta-
        neously. McAllister II at 9.

    •   If no employer manages to persuade the ALJ that
        its evidence is “entitled to greater weight,” then
        the ALJ should assign liability to the claimant’s
        last employer. McAllister II at 6.

   In keeping with the Board’s instructions, on the Board’s
second remand, ALJ Berlin weighed all of the evidence
regarding Decedent’s exposure to asbestos at the three
employers and determined that “Lockheed’s evidence is enti-
tled to greater weight.” ALJ Berlin noted that WISCO admit-
ted that Decedent was exposed to asbestos in its employ, and
that Decedent had done essentially identical work for Albina
as he did for WISCO, but that the evidence of asbestos expo-
sure at Lockheed was weaker. ALJ Berlin determined that
Lockheed had “met its burden of showing (more likely than
not) the absence of exposure” during Decedent’s employment
19862        ALBINA ENGINE & MACHINE v. OWCP
with Lockheed, and that there was no preponderance of evi-
dence showing an absence of exposure at Albina. Because
Decedent worked for Albina after he worked for WISCO,
ALJ Berlin found Albina liable for the payment of benefits.
The Board affirmed.

   Albina timely petitioned for review. At the request of this
court, the Director of the Office of Workers’ Compensation
Programs (the “Director”) filed a supplemental brief setting
forth the Director’s views on the case.

II.    ANALYSIS

  A.    Standard of Review

   We review decisions of the Board for (1) errors of law, and
(2) failure to adhere to the statutory standard governing the
Board’s review of ALJ decisions, which is one of substantial
evidence. Todd Pac. Shipyards Corp. v. Dir., OWCP
(“Picinich”), 914 F.2d 1317, 1319 (9th Cir. 1990). The
Board’s interpretation of the LHWCA is not entitled to any
“special deference.” Port of Portland v. Dir., OWCP
(“Ronne”), 932 F.2d 836, 838 (9th Cir. 1991). This court
does, however, defer to the statutory interpretations of the
Director. Id.; Dir., OWCP v. Palmer Coking Coal Co.
(“Manowski”), 867 F.2d 552, 555 (9th Cir. 1989).

  B.    Burden of Proof

   Albina argues that the Board erred in placing on each
employer the burden of establishing that it was not the respon-
sible employer, and suggests that the Board also erred in con-
cluding that the § 20(a) presumption applies to the claim,
rather than to specific employers.
                ALBINA ENGINE & MACHINE v. OWCP                     19863
      1.   Section 20(a) Presumption

    [1] The § 20(a) presumption provides: “[I]t shall be pre-
sumed, in the absence of substantial evidence to the contrary
. . . [t]hat [a claim for compensation] comes within the provi-
sions of [the LHWCA].” 33 U.S.C. § 920(a). In order to
invoke the presumption, a claimant must allege: (1) that he
has been injured; and (2) that the injury arose both “in the
course of” and “out of employment.” U.S. Indus./Fed. Sheet
Metal, Inc. v. Dir., OWCP, 455 U.S. 608, 615 (1982); see also
Sprague v. Dir., OWCP, 688 F.2d 862, 864 (1st Cir. 1982);
Volpe v. Ne. Marine Terminals, 671 F.2d 697, 700 (2nd Cir.
1982). A claimant must offer “some evidence” of both fac-
tors. See Brown v. I.T.T./Cont’l Baking Co. & Ins. Co. of N.
Am., 921 F.2d 289, 296 n.6 (D.C. Cir. 1990) (“In order to
come within the section 20 presumption, all the claimant need
adduce is some evidence tending to establish the prerequisites
of the presumption.”); see also Ramey v. Stevedoring Servs.
of Am., 134 F.3d 954, 960 (9th Cir. 1998) (holding that
uncontradicted testimony by the claimant regarding working
conditions is sufficient evidence to invoke the § 20(a) presump-
tion).1 The employer may then overcome the presumption by
presenting “substantial evidence” to rebut the claim that the
injury is work-related (i.e., that it arose in the course of and
out of the claimant’s employment). Ramey, 134 F.3d at 959;
see also Volpe, 671 F.2d at 700. If the employer succeeds in
rebutting the presumption, the ALJ must then evaluate
whether the evidence as a whole justifies the awarding of ben-
  1
    The First Circuit has interpreted this court’s holding in Picinich as
requiring a higher standard than “some evidence.” Bath Iron Works v.
Brown, 194 F.3d 1, 5 n.4 (1st Cir. 1999). That interpretation is a misread-
ing of Picinich, however. In Picinich, this court did not consider whether
the claimant had introduced sufficient evidence to invoke the § 20(a) pre-
sumption. Instead, the primary question concerned the level of injurious
stimuli to which a claimant needed to have been exposed at a particular
employer for that employer to be found liable. Picinich, 914 F.2d at 1319-
20.
   The Board stated in McAllister I that “substantial evidence” is required
for a prima facie case, but that statement is entirely unsupported by the
case law, including that cited by the Board in support.
19864         ALBINA ENGINE & MACHINE v. OWCP
efits. Id. The claimant bears the ultimate burden of persuasion
by a preponderance of the evidence. Bath Iron Works, 194
F.3d at 6.

   [2] Contrary to the Board’s repeated statements in its deci-
sions in this case, the § 20(a) presumption is relevant to the
question of liability in a multi-employer case, and not just to
the question of whether a claim is compensable in the first
instance. It is illogical to state, as the Board does, that § 20(a)
applies only to the compensability of a claim, and not to the
question of the liable employer, because of the nature of the
prima facie case that a claimant is required to make under
§ 20(a). The presumption is invoked only if a claimant alleges
that his injury arose out of and in the course of his employ-
ment. It is implicit in this language that the employment
referred to is employment with a particular employer, against
whom a claim has been filed. Where only a single employer
is claimed against, the claimant would of course not be able
successfully to assert a claim that fell within the § 20(a) pre-
sumption on the basis of evidence relating to employment
with some other employer that was not claimed against. Simi-
larly, in a claim against multiple employers, the claimant
should be expected to make out a prima facie case against all
of the employers; if the claimant fails to make such a case
against one employer, the presumption should not apply
against that employer.

   [3] Additionally, removing the § 20(a) presumption from
the determination of the liable employer, as the Board held,
threatens to violate § 7(c) of the Administrative Procedure
Act (“APA”). APA § 7(c) states that, “[e]xcept as otherwise
provided by statute, the proponent of a rule or order has the
burden of proof.” 5 U.S.C. § 556(d). The Supreme Court has
held that APA § 7(c) applies to adjudications under the
LHWCA. Dir., OWCP v. Greenwich Collieries, 512 U.S. 267
(1994). Under the rule in Greenwich Collieries, the § 20(a)
presumption is a legitimate statutory exception to APA § 7(c),
but the “true doubt” rule previously applied by the Director,
                ALBINA ENGINE & MACHINE v. OWCP                      19865
which shifted the burden of persuasion to the party opposing
a benefits claim even when the § 20(a) presumption did not
apply, violated APA § 7(c). Id. at 269, 280. The Board in this
case held that each employer bears a burden of proof in the
determination of liability in a multi-employer suit. McAllister
III at 4. But it is unclear where that burden of proof can come
from if not the § 20(a) presumption. If the burden is imposed
other than pursuant to statute, it is invalid under APA § 7(c)
and Greenwich Collieries.2

   This and other courts have relied on § 20(a) to reach the
conclusion as to which of several employers is liable for
LHWCA benefits. See Ramey, 134 F.3d at 959-60 (applying
a § 20(a) analysis to the question of whether the claimant had
proved that he was exposed to injurious stimuli while working
at a particular employer, where the parties agreed that the
claimant’s claim was compensable); Norfolk Shipbuilding &
Drydock Corp. v. Faulk, 228 F.3d 378, 385 (4th Cir. 2000)
(determining which of two potentially responsible employers
is liable for payment of benefits through an analysis derived
from § 20(a)).

   The Board cites Marinette Marine Corp. v. Dir., OWCP,
431 F.3d 1032, 1035 (7th Cir. 2005), as support for its asser-
tion that § 20(a) applies only to the claim, and not to individ-
ual employers. The Board itself has also previously so held.
  2
    The Director agrees with the Board’s interpretation of the law on this
point. The Director acknowledges that APA § 7(c) applies but asserts that
this interpretation does not run afoul of it, because “each employer is, in
its turn, the proponent of a rule or order that it is not the responsible
employer.” For this proposition, the Director cites by analogy to Nat’l
Mining Ass’n v. Dep’t of Labor, 292 F.3d 849 (D.C. Cir. 2002). But Nat’l
Mining Ass’n, which concerns burden-shifting under the Black Lung Ben-
efits Act, holds specifically that an employer may be considered to be the
proponent of a rule or order that it is not the responsible employer only
if the “claimant has already carried his burden of proving that an operator
is liable.” Id. at 872. In other words, there must be a legitimate statutory
shifting of the burden of proof, such as that which occurs under § 20(a),
to support the placement of a burden of proof on a given employer.
19866        ALBINA ENGINE & MACHINE v. OWCP
See Buchanan v. Int’l Transp. Serv., 1999 WL 197777, at *4
(DOL Ben. Rev. Bd., March 26, 1999); Lins v. Ingalls Ship-
building, Inc., 1992 WL 213839 (DOL Ben. Rev. Bd., Aug.
18, 1992), at *2; Susoeff v. S.F. Stevedoring Co., 1986 WL
66392, at *2 n.2 (DOL Ben. Rev. Bd., Nov. 28, 1986). How-
ever, the Board’s interpretation of the proper application of
§ 20(a) did not determine the outcome in those prior holdings.
In Buchanan, there was no question as to whether the claim-
ant had sustained an injury in the employ of all employer par-
ties. Buchanan, 1999 WL 197777, at *4. Lins concerned an
attempt by one employer to invoke the § 20(a) presumption
against a subsequent employer where the claimant had not
filed a claim against that subsequent employer; the Board
rightly rejected that attempt. Lins, 1992 WL 213839, at *2. In
Susoeff, only one employer was claimed against, and the key
issue was whether it was the claimant’s burden to show that
the employer against whom a claim was filed was the last
responsible employer. Susoeff, 1986 WL 66392, at *2. As for
Marinette Marine Corp., we respectfully disagree with the its
holding on the application of the § 20(a) presumption. The
Seventh Circuit cites only Buchanan in support of its holding
and does not cite or discuss Greenwich Collieries on this
issue.

    2.   Rational Connection Rule

   Albina also argues that the imposition of a burden of proof
on all employers violates the so-called “rational connection”
rule of this court, which states that liability may not be
assigned to an “employer who could not, even theoretically,
have contributed to the causation of the disability.” Ronne,
932 F.2d at 841; see also Cordero, 580 F.2d at 1336. That
objection would be valid only if a burden of proof is imposed
on all employers based on evidence relevant only to one. ALJ
Mapes did apply the § 20(a) presumption in that way in his
second opinion (reluctantly), as he believed that this was what
the Board called for in McAllister I, but that application was
in error and, in any event, was reversed in McAllister II. The
              ALBINA ENGINE & MACHINE v. OWCP              19867
application of the presumption described above, in which the
presumption is imposed only on employers with respect to
whom the claimant offers some evidence, does not threaten
any violation of the “rational connection” rule.

  C.   Last Employer Rule

   Albina also argues that the Board erred by holding that the
burden of each employer to persuade the ALJ that it is not lia-
ble “is not sequential . . . [but] is simultaneous,” and that the
Board should “weigh all of the evidence” regarding all of the
employers in one analysis. McAllister II at 9. Albina asserts
that the evidence regarding each employer should have been
analyzed sequentially instead, with the most recent employer
analyzed first, and with liability assigned to the first-analyzed
employer to be found responsible for exposing Decedent to
asbestos.

   [4] Albina’s position is that a sequential analysis is the cor-
rect application of the “last employer” rule. The last employer
rule dictates that “the employer during the last employment in
which the claimant was exposed to injurious stimuli . . .
should be liable for the full amount of the award.” Travelers
Ins. Co. v. Cardillo, 225 F.2d 137, 145 (2d Cir. 1955). That
rule was first applied by this court in Cordero, 580 F.2d at
1336, and has been reiterated in a number of our other deci-
sions. See Ronne, 932 F.2d at 840; Picinich, 914 F.2d at 1319;
Lustig v. U.S. Dep’t of Labor, 881 F.2d 593, 596 (9th Cir.
1989); Todd Shipyards Corp. v. Black, 717 F.2d 1280, 1284
(9th Cir. 1983). The last employer rule is justified by the pol-
icy consideration of “administrative convenience” and by the
theoretical likelihood that “all employers will be the last
employer a proportionate share of the time.” Cordero, 580
F.2d at 1336.

  [5] The Director agrees with Albina that the correct way to
apply the last employer rule is to analyze the evidence regard-
ing each employer separately and sequentially. The Director
19868         ALBINA ENGINE & MACHINE v. OWCP
argues that “[i]mposing simultaneous burdens results in
uncertainty and confusion, and may lead to anomalous or
inconsistent results,” and that, if the Board’s simultaneous-
analysis approach is adopted, “it is unclear who bears the risk
of non-persuasion between any two potentially liable employ-
ers.” This court accords considerable deference to the Direc-
tor’s interpretations of the LHWCA. Gen. Ship Serv. v. Dir.,
OWCP, 938 F.2d 960, 962 (9th Cir. 1991); Manowski, 867
F.2d at 555. When the interpretations of the Director and the
Board conflict, we favor those of the Director. Ronne, 932
F.2d at 838-39; McDonald v. Dir., OWCP, 897 F.2d 1510,
1512 (9th Cir. 1990).

   [6] The policy arguments for the sequential analysis are
also compelling. The point of the last employer rule is to sim-
plify the ALJ’s analytical task (and the task of the Board and
the courts in reviewing the ALJ’s analysis) so that a claimant
may receive benefits quickly. The sequential approach accom-
plishes this goal, because it establishes clearly which of the
potentially liable employers bears the burden of proof and
because, if the last employer claimed against is determined to
be a responsible employer, the ALJ need not analyze the evi-
dence regarding earlier employers. In contrast, a simultaneous
analysis runs the risk of engaging the ALJ in irrelevant ques-
tions, such as (to use examples drawn from this case) whether
“the evidence of exposure at Albina is far greater than at
Lockheed” or whether “the evidence of asbestos exposure at
Albina is not as strong as at WISCO.” As the Director points
out, the sequential approach also makes it easier for a poten-
tial employer to anticipate its potential liability, based on its
position in the sequence. See Tahara v. Matson Terminals,
Inc., 511 F.3d 950, 954 (9th Cir. 2007) (“The compensation
scheme set forth in the LHWCA recognizes . . . ‘the employ-
ers’ interest in having their contingent liabilities identified as
precisely and as early as possible.’ ”) (quoting Potomac Elec.
Power Co. v. Dir., OWCP, 449 U.S. 268, 282 (1980)). We
conclude that the Board erred in adopting a simultaneous
analysis approach.
              ALBINA ENGINE & MACHINE v. OWCP              19869
   Lockheed contends that the sequential approach would con-
vert the last employer rule “from administrative to evidenti-
ary; from a rule grounded in convenience and speed of
recovery to one of narrowly focused burdens.” We are not
persuaded. A sequential analysis does not affect the burdens
of proof already in place. As Lockheed admits, once the
§ 20(a) presumption is established, “all potentially responsi-
ble employers have a burden to disprove liability.” A sequen-
tial analysis merely relieves the ALJ of the trouble of
formulating a reasoned opinion regarding whether earlier
employers have disproved liability if a later employer has
failed to do so.

   The Board relies on Picinich as support for its position that
the analysis should be simultaneous, not sequential. In
Picinich, this court overturned a decision of the Board assign-
ing liability to a last-in-time employer at which the claimant
had been exposed only to “minimal” quantities of asbestos,
and assigned liability instead to the earlier employer. Picinich,
914 F.2d at 1318. The crux of that case, however, was not the
mode of analysis, but instead whether or not an employer may
be found liable if it was not found responsible, i.e., if the
employee was not even exposed by that employer to injurious
stimuli in sufficient quantities to cause harm. Id. at 1320. The
sequential-analysis approach in no way removes basic causa-
tion from the inquiry as to whether the last employer is poten-
tially responsible.

   The Board also relies on its earlier decision in Buchanan,
1999 WL 19777, that we affirmed in Int’l Transp. Servs. v.
Kaiser Permanente Hosp., Inc., 7 F. App’x 547 (9th Cir.
2001) (mem.). The Board asserts that Buchanan supports a
simultaneous analysis. But Buchanan dealt with the allocation
of liability in a two-employer case involving a traumatic
injury, not an occupational disease, as here. What this court
in Int’l Transp. Servs. calls “the ‘last employer’ rule or
‘aggravation’ rule”, id. at 549, is actually a different test from
the last employer rule applied in occupational disease cases.
19870           ALBINA ENGINE & MACHINE v. OWCP
See Found. Constructors, Inc. v. Dir., OWCP, 950 F.2d 621,
624 (9th Cir. 1991). The rule applied in injury or cumulative
trauma cases involves an analysis of whether the claimant’s
disability is the result of a natural progression of an injury that
occurred at an earlier employer, or was aggravated or acceler-
ated by conditions at a later employer. Id.; Kelaita v. Dir.,
OWCP, 799 F.2d 1308, 1311 (9th Cir. 1986). It would be irra-
tional to attempt such an analysis without consideration of the
evidence regarding working conditions at both employers, and
thus a simultaneous analysis is called for in injury cases. That
rationale does not extend to occupational disease cases, how-
ever.

   [7] Therefore, the ALJ in multiple-employer occupational
disease cases should conduct a sequential analysis, as follows:
the ALJ should consider sequentially, starting with the last
employer, (1) whether the § 20(a) presumption has been
invoked successfully against that employer, (2) whether that
employer has presented substantial, specific and comprehen-
sive evidence so as to rebut the § 20(a) presumption, see
Ramey, 134 F.3d at 959,3 and (3) if the answer to the second
question is yes, whether a preponderance of the evidence sup-
ports a finding that that employer is responsible for the claim-
ant’s injury, see Volpe, 671 F.2d at 700. The first employer
in the analytical sequence (that is, the last employer in time)
who is found to be responsible under this analysis shall be lia-
ble for payment of benefits, and the ALJ need not continue
   3
     The presumption may be rebutted not only with substantial evidence
that the claimant was not harmed by injurious stimuli at that employer, but
also with substantial evidence that the claimant was exposed to injurious
stimuli at a subsequent covered employer. See Bath Iron Works, 194 F.3d
at 5-6. As a practical matter, though, in the sequential analysis described
here, the latter method of rebuttal is likely to be available only to an
employer who seeks to show that a covered employer who is not claimed
against in that proceeding is actually responsible for the claimant’s injury,
because, if substantial evidence exists of exposure by a later employer
who is part of the same proceeding, then the analysis probably would have
stopped at that later employer.
              ALBINA ENGINE & MACHINE v. OWCP              19871
with this analysis for the remaining employers. In conducting
this analysis, the ALJ should consider all evidence regarding
exposure or lack thereof at a particular employer, and evi-
dence supporting a finding of exposure at a given employer
may be submitted either by the claimant or by earlier employ-
ers.

   It should be noted that the analysis prescribed here is
intended only as a sequential mode of analyzing relevant evi-
dence. It is not intended to dictate the order of proof or any
other aspect of the ALJ’s management of the case. The gov-
erning regulations give the ALJ ample discretion to structure
the hearing and order the proof in a manner the ALJ deems
most efficient in light of all of the parties, the issues, and the
evidence. See 20 C.F.R. §§ 702.338, 702.339, 702.343,
702.345, 702.347. Thus the sequential methodology of ana-
lyzing the evidence should not impinge upon the ALJ’s con-
duct and control of the case.

   The Director advocates a somewhat different approach to
the sequential analysis, calling for a rule that “each employer
must disprove its liability by a preponderance of the evi-
dence.” While we owe deference to the views of the Director,
we do not adopt the Director’s approach on this issue,
because, as is discussed above, the Director’s brief does not
sufficiently account for APA § 7(c). The “preponderance of
the evidence” standard the Director advocates imposes on
each employer a burden of proof other than that created by
§ 20(a), which is not permitted under Greenwich Collieries.

  D.   Liable Employer

   [8] In ALJ Mapes’ first decision, he applied an analysis
similar to the one we set out above. ALJ Mapes found that
Claimant had met the § 20(a) “some evidence” standard
against Lockheed, the last employer in the proceeding, and
that Lockheed had failed to rebut the § 20(a) presumption,
because Lockheed had not provided any contrary evidence.
19872           ALBINA ENGINE & MACHINE v. OWCP
ALJ Mapes then concluded that Lockheed was the responsible
employer.

   [9] Our own analysis yields the same conclusion. Claimant
did submit some admissible evidence of asbestos exposure at
Lockheed: (1) a deposition statement from George Norgaard,
a former employee of Owens-Corning Fiberglass, that Owens-
Corning stored asbestos-containing materials at Lockheed’s
shipyard during the period when Decedent worked there and
that at times workers for Owens-Corning installed pipe insula-
tion containing asbestos on ships being constructed in Lock-
heed’s yard; (2) testimony from Decedent’s first wife that he
used to come home from work at Lockheed’s shipyard with
dusty clothes; (3) testimony from a Dr. Zbinden describing
statements that Decedent made to Claimant and Dr. Zbinden
regarding his asbestos exposure; and (4) testimony from
Claimant regarding statements made by Decedent. Norgaard’s
deposition does not conclusively establish that Decedent
worked around asbestos at Lockheed, but it does constitute
reasonable circumstantial evidence of exposure: Norgaard
describes the installation of asbestos-containing materials by
Owens-Corning employees on ships being constructed in
shipyards, including Lockheed’s, beginning in 1957, and also
notes that members of “almost all” other crafts (presumably
including carpentry, Decedent’s craft) were in the vicinity
when these materials were being installed.4

   ALJ Berlin also found that Dr. Zbinden’s and Claimant’s
testimony only establishes that the Decedent thought he was
exposed to asbestos in his shipyard employment in general,
and not that Decedent specifically thought he was exposed at
Lockheed. But in cross-examination at the hearing before ALJ
Mapes in 2004, Claimant in fact stated that Decedent did
  4
   ALJ Berlin correctly points out that Norgaard admitted that Owens-
Corning did little or no installation work on destroyers at Lockheed’s yard
for a period of time, but that period was 1965 to 1970, not the period of
Decedent’s employment.
             ALBINA ENGINE & MACHINE v. OWCP              19873
name Lockheed (not by name, but as “some employer” in
Seattle for whom he worked for two years) as one of three
places where he was exposed to asbestos. The Board mis-
takenly dismissed these statements as “not proof of expo-
sure.” In fact, they do constitute evidence sufficient to invoke
the § 20(a) presumption under the standard previously applied
by this court. See Ramey, 134 F.3d at 960.

   [10] Lockheed, on the other hand, did not submit any evi-
dence, let alone substantial evidence, to rebut the evidence
against it. As the last (most recent) employer to fail to rebut
the § 20(a) presumption, it is liable for payment of benefits.

III.   CONCLUSION

   The Board erred in holding: (1) that the § 20(a) presump-
tion is irrelevant to the question of liability in a multi-
employer case; (2) that each employer must show by a pre-
ponderance of the evidence that it is not the last responsible
employer; and (3) that the evidence regarding each employer
should be analyzed simultaneously. We hold that in LHWCA
occupational disease cases involving multiple employers: (1)
the § 20(a) presumption must be invoked against each
employer before that employer may be found liable for pay-
ment of benefits; (2) each employer may rebut the § 20(a)
presumption with substantial evidence that it is not the last
responsible employer; (3) once an employer has rebutted the
§ 20(a) presumption, it may be found liable only if a prepon-
derance of the evidence supports a finding that that employer
is responsible; and (4) the analysis with respect to each
employer shall be applied sequentially, beginning with the
last (most recent) employer, and need not be conducted for
earlier employers once a responsible employer is found. Both
the first decision of ALJ Mapes and our review of the evi-
dence confirm that, under the analysis we adopt here, Lock-
heed is the last responsible employer and is liable for the
payment of benefits.
19874       ALBINA ENGINE & MACHINE v. OWCP
   The petition for review is GRANTED and the judgment of
the Board is REVERSED.